DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Election/Restrictions
3.	Applicant’s election without traverse of claims 7-10 and 21 in the reply filed on 03/16/2021 is acknowledged.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 7, 9, 10, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shellhammer et al (US 9525540 B1, hereinafter referred to as Shellhammer).
		Re claim 7, Shellhammer teaches a method (Abstract), comprising:
	(i) communicating, between a base station (base station 110) of a network and a terminal (UE 120), at least one downlink control message (command from the base station) indicative of a plurality of reoccurring resources allocated to a wake-up signal (resources allocated for wake up signal in a command from the 
	(ii) communicating, between the base station (base station 110) and the terminal (UE 120), the wake-up signal in at least one resource of the plurality of reoccurring resources (transmitting/receiving wake up signal at the predetermined resources) (Fig. 6-8, Col 8, Line 49-67, Col 9, Line 1-6, Col 11, Line 35-67, Col 12, Line 1-12, Col 12, Line 35-67, Col 13, Line 1-67, Col 14, Line 1-46, Col 18, Line 9-60, Col 21, Line 1-17, Col 21, Line 54-67, Col 22, Line 1-45),  and
	(iii) in response to said communicating of the wake-up signal (reception of wake up signal causes to wake up the primary receiver), communicating, between the base station and the terminal, at least one further signal (transmitting or receiving data after waking up the primary receiver) (Fig. 7-8, Col 6, Line 19-44, Col 17, Line 45-58, Col 22, Line 5-45).
		Claim 21 recites a device performing the steps recited in claim 7 and thereby, is rejected for the reasons discussed above with respect to claim 7.
		Re claim 9, Shellhammer teaches that the at least one downlink control message is further indicative of a codedivision multiplex parameter of the wake-up signal (PN sequence for the wake up signal), wherein the wake-up signal is communicated in accordance with the codedivision multiplex parameter (wake up signal includes the assigned PN sequence) (Fig. 7-8, Col 11, Line 20-34, Col 13, 
		Re claim 10, Shellhammer teaches to co-schedule a plurality of terminals to the plurality of reoccurring resources (allocating resources to plurality of UEs, Fig. 6A-D), the plurality of terminals comprising the terminal (Fig. 6A-D, Col 11, Line 59-67, Col 12, Line 1-12, Col 12, Line 35-67, Col 13, Line 1-67, Col 14, Line 1-46).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer as applied to claim 7 above and further in view of Ang et al (US 9872252 B1, hereinafter referred to as Ang).
		Re claim 8, Shellhammer teaches that the resource allocation is scheduled prior to communicating the wake-up signal (Fig. 6-8, Col 20, Line 1-30, Col 21, Line 1-17, Col 21, Line 37-67, Col 22, Line 1-45).
		Shellhammer does not explicitly disclose that the downlink control message is indicative of a time-offset between said communicating the wake-up signal in the at least one resource of the plurality of reoccurring resources and said communicating of the at least one further signal.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shellhammer by including the step that the downlink control message is indicative of a time-offset between said communicating the wake-up signal in the at least one resource of the plurality of reoccurring resources and said communicating of the at least one further signal, as taught by Ang for the purpose of improving wake up process to provide an efficient and power-conserving communication system, as taught by Ang (Col 2, Line 27-34).








Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473